 In the Matterof CLARKSBURG PUBLISHINGCOMPANYandINTERNA-TIONAL STEREOTYPERS'&ELECTROTYPERS'UNION OFNORTHAMERICA,A. F. L.Case No. 6-R-987.-Decided November 6, 1944.Messrs. John S. Stump, Jr.,andCep it B. Highland,of Clarksburg,W. Va., for the Company.Mr. Lee J. Schwartz,of Pittsburgh, Pa., andMr. James W. Reed,Jr.,of Clarksburg, W. Va., for the Union.Miss Ruth Ruseh,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Stereotypers'&Electro-typers' Union of North America, A. F. L., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Clarksburg Publishing Company,Clarksburg,West Virginia, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before W. G. Stuart Sherman, Trial Examiner. Said hearingwas held at Clarksburg, West Virginia, on September 29, 1944.TheCompany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.After thehearing, the Company filed a motion to dismiss the petition on theground that the employees involved in the proceedings are adequatelyrepresented.For reasons stated in Section IV,infra,we hereby denythe motion.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF rI-IE COMPANYThe Company is a West Virginia corporation engaged in the pub-lication of several newspapers and the operation of a job printing59 N. L. R. B., No. 22.86 CLARKSBURG PUBLISHING COMPANY87shop.The papers have a daily circulation of 40,000, of which 1.2percent is shipped outside the State of West Virginia.For the yearending September 1, 1944, the Company purchased raw materials, con-sisting of paper, ink, linotype and stereotype metal, and book binderssupplies, amounting to more than $100,000 in value, of which approxi-mately 90 percent was shipped from sources outside the State of WestVirginia.During the past year, the Company paid more than $40,000,for special features and association services.For the same period,the Company derived an income in excess of $60,000, from the sale ofadvertising to nationally known advertisers.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Stereotypers' & Electrotypers' Union of North Amer-ica is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive 'bargaining representative of its stereotypers until the Unionhas been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks to represent a unit composed of the four stereo-typers whom the Company employs. It is the Company's contentionthat the stereotypers are already adequately represented by the Inter-national Printing Pressmen and Assistants' Union of North America,herein called the IPU, in a unit with the Company's six pressmen, andthat four employees are too small a group to comprise a collectivebargaining unit.The stereotypers work in a separate room on the first floor of theCompany's establishment while the pressmen work in the basement.'The Field Examiner reported that the Union submitted a designating petition whichbore thenamesof four persons appearing on the Company's pay roll which contained thenamesof four employees in the appropriate unit 88DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the hearing there was evidence indicating that most of the pressmencan assumethe duties of the stereotypers but that only one of thestereotypers is able to assist the pressmen.There is no interchange ofwork between stereotypers and pressmen except in emergencies.Thepressmen and stereotypers are under the supervision of the same fore-man.The Company's establishment is not, however, what is knownin the trade as a "combination shop" and it is clear that the stereotypersconstitute a distinct and homogeneous craft group.In 1937, the Company and the IPU entered into a contract whichincluded both stereotypers and pressmen in the same unit. In 1939,the stereotypers withdrew from the IPU and joined the Union. Thiswas done in accordance with an agreement between the Union and theIPU giving stereotypers who may be represented by the IPU the rightto withdraw and join their own craft union at any time.When thestereotypers joined the Union, the Company was notified but nothingfurther was done at that time about establishing a separate unit forthem.It was not until the early part of this year that the Union re-quested recognition which was subsequently refused.Since the IPU has relinquished all claim to represent the stereo-typers 2 and it is doubtful whether they have been effectively assimi-lated in the pressmen's unit since their withdrawal from the IPU in1939; 3 and in view of the craft unit patterns which have long pre-vailed in the printing industry, we see no reason to disapprove theunit herein proposed.We, therefore, find that all the Company's stereotypers constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.In accordance with the request made by the Union atthe hearing, we shall designate the Union on the ballot as Interna-tional Stereotypers' and Electrotypers' Union of North America.2 SeeMatter of Lever Brothers Company,57 N L R B 699,Matter of General Tireand Rubber Company,55 N L.R B 250;andMatter of Westinghouse Electric & Manu-facturing Company,49 NL R B 4452Other than the tact that both pressmen and stereotypersweregiven an increase iswages at the same time,the evidence does not show whether the IPU continued to bargainfor the stereotypers after their withdrawal in 1939 CLARKSBURG PUBLISHING COMPANY89DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article-III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIREc D that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Clarksburg Pub-lishing Company, Clarksburg, West Virginia, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby International Stereotypers' and Electrotypers' Union of NorthAmerica, for the purposes of collective bargaining.